Case 3:17-cv-00072-NKM-JCH Document 777 Filed 06/25/20 Pagelof3 Pageid#: 11459

IN THE GENERAL DISTRICT COURT FOR THE CITY OF CHARLOTTESVILLE

COMMONWEALTH

Vv.

JAMES FIELDS, JR.

AGREED MOTION AND ORDER FOR DISCOVERY NS

an

ho
COMES now the Commonwealth through her assistant, Nina-Alice Antony, and counsel for the

Defendant, Denise Lunsford and John Hill, to enter the following Agreed Order for Discovery.

1.

James Fields, Jr. is charged in this Court of multiple violations of the Code of Virginia.
His preliminary hearing is set for December 14, 2017 at 1:00 p.m..

The Parties in this matter agree that except for the requirement that the Commonwealth
disclose any and all exculpatory evidence, discovery in this case is governed by the
materials described in Rule 3A:11 and Rule 7C:5.

The Parties agree to further supplement that discovery with an “open file” in this case.
Due to the large volume of sensitive material contained in the Commonwealth’s file and
the large amount of media interest this case has already generated, the Parties wish to
protect the personal information of victims and witnesses in this case.

In consideration thereof, counsel for the Defendant agree not to allow the additional
materials provided in “open file” or any copy thereof to leave their possession or control.
This dissemination agreement extends to the Defendant, James Fields, Jr., who will not
be given copies of evidentiary materials, except the materials disclosed as exculpatory or

described in the above referenced rules.
Case 3:17-cv-00072-NKM-JCH Document 777 Filed 06/25/20 Page 2of3 Pageid#: 11460

7. Itis further agreed that this additional information will not be made part of the
Defendant’s client file.

8. The Defendant, James Fields, Jr., agrees to the above. Attached is an open file agreement
signed by Mr. Fields and his counsel.

9. The Parties also agree that this motion, order and its attachments will be filed with the
Court under seal.
For the reasons stated above the Parties jointly ask this Court to Order that discovery in

this case be handled in the manner described above.

We ask for this:

 

Nina-Alice Antony, VSB# 81812

 

Charlottesville, VA 22902
434-328-8798

For the reasons set forth above the Court ORDERS that discovery in this case be handled in the

manner described above and that the above motion, order and attachments be filed under seal.

   
Case 3:17-cv-00072-NKM-JCH Document 777 Filed 06/25/20 Page 30f3 Pageid#: 11461

Open File Agreement
Commonwealth v. James A. Fields

We, Denise Lunsford, Esq. and John Hill, Esq., a8 counsel appointed to represent
James A, Fields in the General District, and Circuit Courts for the City of Charlottesville,
recognize that Virginia's discovery requirements qre governed by the Rules of Virginia

Supreme Court, specifically Rule 3A:11 fer Circuit Court, Rule 7C:5 for General District
Court.

 

We agree that, with the exception of those materials described in Rule 3A:11 and
Rules 7C:5, and the requirement that the Commohweaith disclose any and all
exculpatory evidence, the Commonwaaith is not Fequired to provide us with copies of

any evidentiary materials or to allow us to copy afy evidentiary materials not identified
by Rules 3A:11, 7€:5, or identified as escilatony,

in consideration of the Commonwealth providing us with copies or allowing us to
copy evidentiary materials other than those described in Rule 3A:11 and Rule 7C:5, we

agree that we will not allow these additionat eae or any copy therecf to leave our
possession or control.

While we understand that we have the right and are encouraged to share and
show to aur client the contents of any and all evidentiary materials provided, we agree
to not give evidentiary materials, except the materials disclosed as exculpatory or
described in Rule 3A;11 (b){1) and Rule 7C:5, to gur client nor make them a part of our
client's file. We agree that this specifically includes but is not limited to copies of search
warrants and inventories currently under seal in the Officeof the Clerk of Court.

  

Denise + bast rd

 

 

John 1. Hil,

! understand the above information after it was explained to me. | agree that materials

provided to my attorneys in this case will not be given to me and will not be made a part
of my client file except as set forth above.

A fi... a

James A, Fields

|
|

|
I

t
